Order entered February 24, 2020




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00874-CV

                                  MELINDA MORA, Appellant

                                                V.

                              CHARLES WINE, ET AL., Appellees

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-16-05690-E

                                            ORDER
           Before the Court is appellant’s February 19, 2020 motion to supplement the clerk’s

record. We GRANT the motion. We ORDER John Warren, Dallas County Clerk, to file, by

February 28, 2020, a supplemental clerk’s record containing:

           Plaintiff’s Response to Defendant’s No-Evidence Motion for Summary Judgment – filed
           on May 11, 2018.

           We DIRECT the Clerk of this Court to send a copy of this order to Mr. Warren and all

parties.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE